Citation Nr: 0204213	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  95-24 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a lumbosacral spine injury, currently rated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Counsel 



INTRODUCTION

The veteran served on active duty from July 1987 to November 
1991.

As a procedural matter, the Board observes that the veteran 
was granted entitlement to service connection for 
postoperative residuals of a lumbosacral spine injury by a 
February 1992 rating decision, and a 40 percent evaluation 
was assigned, effective from November 13, 1991 (the day 
following the veteran's separation from active duty service).  
The 40 percent evaluation for this disability was confirmed 
and continued in a June 1993 rating decision.  The veteran 
was notified of both rating decisions by VA letters, dated in 
March 1992, and in July 1993, and was advised of his 
appellate rights on each occasion.

Although the veteran did submit statements in August 1992, 
and in April 1994, the Board notes that the veteran did not 
indicate within the context of these statements a 
disagreement and a desire for appellate review of the 
underlying rating decisions.  See 38 C.F.R. § 20.201 (2001) 
(defining a notice of disagreement); see also Gallegos v. 
Gober, 14 Vet. App. 50 (2000), rev'd sub nom. Gallegos v. 
Principi, No. 01-7037 (Fed. Cir. Mar. 15, 2002).  Instead, 
the veteran specifically related a worsening of his service-
connected lumbar spine disability, referred to additional 
medical evidence, and indicated an intent to file a claim for 
increase.  38 C.F.R. § 3.160(f) (2001) (defining a claim for 
increase); see also 38 C.F.R. § 20.304 (2001) (the filing of 
additional evidence does not extend the time limit for 
initiating an appeal); cf. VAOPGPREC 9-97, slip op. at 5 
(Feb. 11, 1997).  Thus, the Board construes neither the 
August 1992 nor the April 1994 statement as a notice of 
disagreement with the February 1992 and June 1993 rating 
decisions.  Therefore, the appealed issue in this case is 
properly identified as a claim for increase and, as such, it 
is not implicated by the holding in Fenderson v. West, 12 
Vet. App. 119 (1999).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
seeking an increased evaluation in excess of 40 percent for 
the service connected postoperative residuals of a 
lumbosacral spine injury.  The veteran perfected a timely 
appeal of this determination.

The Board notes that the veteran was originally scheduled for 
a personal hearing before a member of the Board at the RO in 
July 2001.  However, the record indicates that this hearing 
was rescheduled, but it was canceled at the request of the 
veteran.  See 38 C.F.R. § 20.704(e) (2001).


FINDING OF FACT

1.  The veteran's service-connected postoperative low back 
disability is currently productive of no more than severe 
limitation of motion of the low back, severe lumbosacral 
strain, and severe intervertebral disc syndrome; the 
veteran's service-connected back disorder is not analogous to 
pronounced intervertebral disc syndrome of the low back.

2.  In relation to his claim for an increased rating for a 
low back disorder, the veteran without good caused failed to 
report to a scheduled VA examination. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for postoperative residuals of a lumbosacral spine injury 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).

2.  The veteran's failure to report to VA examination without 
good cause requires denial of the claim for an increased 
rating for a low back disorder.  38 C.F.R. §§ 3.326, 3.327, 
3.655 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the Veterans' Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  

The record reflects that the veteran and his representative 
were provided with a copy of the appealed January 1995 rating 
action, and were provided Statements and Supplemental 
Statements of the Case, including a Statement of the Case 
dated June 1995, and Supplemental Statements of the Case 
dated August 1995, April 1996, January 1999,  and October 
2000.  The veteran was also provided a letter explaining the 
VCAA, dated April 2001.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim, as well as the law and 
evidentiary shortcomings of the veteran's claim.  The RO has 
also made reasonable efforts to obtain and associate with the 
claims file the relevant VA and private medical records 
adequately identified by the veteran.  The veteran has been 
afforded several examinations during the course of this 
appeal, dated January 1993, May 1993, August 1994, and July 
1997.  Thus, under the circumstances in this case, and in 
light of the favorable decision below, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background

Entitlement to service connection for a lumbosacral spine 
disability (characterized as postoperative residuals of a 
lumbosacral spine injury) was established in a February 1992 
rating decision, and a 40 percent evaluation was assigned.  
In a June 1993 rating decision, the RO confirmed and 
continued the veteran's evaluation for this disability at the 
40 percent level.  The veteran did not initiate an appeal as 
to either of these rating decisions.

In April 1994, the veteran filed a new claim for an increased 
evaluation for his service-connected lumbosacral spine 
disability.  Specifically, the veteran maintained that his 
disability was getting progressively worse and noted current 
symptoms of increased pain in the lower back as well as 
numbness and loss of reflex action in the left leg.

The evidence submitted in support of this claim includes VA 
and private medical treatment records, and the reports of VA 
examinations.  These medical data show that the veteran 
continued to complain of pain in the low back since 
undergoing back surgery in service.  His treatment has 
consisted of physical therapy, prescription medication, and 
the use of a back brace.

During a VA examination in January 1993, the veteran reported 
subjective complaints of constant low back pain, which 
radiated to his left lower extremity.  He also related that 
his back was aggravated by prolonged standing, prolonged 
ambulation, prolonged sitting, or cold weather.  The 
examination of the spine revealed that the veteran was able 
to ambulate independently with an antalgic gait on the left.  
There was marked bilateral lumbar paraspinal muscle spasm as 
well as marked tenderness at the left lumbar and left 
sacroiliac area.  Slight tenderness was appreciated in the 
right lumbar paraspinal area.  The surgical scar on the front 
abdominal wall (secondary to the anterior spinal surgery) was 
non-tender.  The ranges of lumbar spine motion were painless 
with forward flexion to 20 degrees, extension to 0 degrees, 
right lateral flexion to 10 degrees, left lateral flexion to 
15 degrees, right rotation to 10 degrees, and left rotation 
to 10 degrees.  The strength in both lower extremities was 
described as in good-minus to good range, with pain detected 
during movement of both lower extremities.  The sensory 
examination showed hypesthesia in the left L4/L5 and L5/S1 
dermatone distribution.  The straight leg raising test was 
positive at 15 degrees on the left and at 25 degrees on the 
right.  The straight leg raising test was performed with 
marked pain in the lower extremities.  The Lasegue's test was 
negative bilaterally.  The impressions were of Grade I 
spondylolisthesis at L5/S1, with bilateral spondylolysis; 
traumatic arthritis of the lumbar spine; status post anterior 
spinal fusion; and left lumbar radiculopathy.

The veteran was provided another VA examination in May 1993.  
During this examination, the veteran reported that he had 
constant pain in his low back, which radiated down his left 
leg with any movement.  According to the examiner, the 
veteran moved gingerly and slowly as if he was in pain.  The 
deep tendon reflexes were 2+ at the knees, and 2+ at the 
ankles, bilaterally.  There was a suggestion of decreased 
pinprick on the lateral aspect of both feet.  There was 
limitation of motion at the waist, which appeared to be that 
the veteran had about 25-30 degrees with antero-flexion at 
the waist.  Occupationally, the veteran reported that he 
worked at the post office on a part time basis, and that his 
supervisor allowed him to walk around whenever his back began 
to hurt from prolonged sitting.  The impression was that the 
veteran had chronic low back pain related to musculoskeletal 
pain in the low back; that the radiculopathy had improved 
although there was still some residual numbness in the S1 
distribution bilaterally; and that his strength and reflexes 
were intact.

Private progress notes pertaining to treatment provided by 
the Family Medical Center in April 1994 disclose that a 
magnetic resonance imaging (MRI) of the lumbar spine was 
performed, the results of which were negative for a herniated 
disk.  Approximately two weeks later, the veteran was seen 
for a recheck regarding his low back pain.  During this 
session, the veteran had complaints of continuing low back 
pain, which he claimed were slightly worse.  The veteran 
related that he had pain in the left lumbar spine area with 
radiation into the left buttocks and down the posterior 
aspect of the left to the ankle area; and that he had noticed 
some decreased sensation of the left lateral thigh area.  He 
denied bowel and bladder changes, or weakness of the lower 
extremity.  The physical examination revealed moderate to 
severe spasm of the L1 through L5 areas, bilaterally, with 
pain on palpation in those areas.  The range of lumbar spine 
motion was only half normal in all directions because of pain 
in those areas.  The veteran had pain with palpation over the 
sciatic area with left buttock.  The deep tendon reflexes 
were +1-2/4 in the lower extremities bilaterally.  There was 
decreased sensation over the left lateral thigh area as 
compared to the right lateral thigh area; otherwise, there 
were no other sensory abnormalities.  There was no 
significant motor weakness.  The veteran did seem to have 
some problems with getting on the toes and heels with pain in 
the lumbar spine.  The assessment was of low back pain.  The 
veteran was given a work restriction pending his visit with 
an orthopedic surgeon.

Also of record is a private consultation report dated in 
April 1994.  That report indicates that the veteran reported 
that he had been having trouble with his back since the end 
of March.  The veteran related that he had done nothing in 
particular to his back when he developed terrible pain in his 
low back and buttocks, with pain and numbness down both legs, 
especially the left leg.  The veteran also reported that the 
weakness he felt was mostly due to pain.  The physical 
examination disclosed that the veteran had a negative 
straight leg-raising test bilaterally; that he had decreased 
sensation on the lateral border of his left leg, as compared 
to his right leg; and that his deep tendon reflexes were +2/4 
(bilaterally) at the knees and +1/4 (bilaterally) at the 
ankles.  The veteran was found to have decreased strength in 
both dorsiflexors, which was due to pain up and down his 
back.  According to the examiner, the veteran walked well but 
appeared to have a classic history of someone who was 
inflamed with spondylolisthesis and would have pain a couple 
of times a year, which would get better when the inflammation 
went away.  The examiner also speculated that the veteran may 
not have been completely fused, and might possibly be 
unstable, which was why he was having pain with inflammation.

Based on this consultation report, the veteran's treatment 
plan consisted of pain medicine and an epidural steroid 
injection.  The examiner indicated that further surgery might 
be required if the medication was unsuccessful. The examiner 
recommended that the veteran get back to activities so that 
he had a chance to get back to normal as quickly as possible.  
The examiner commented that the veteran's symptoms were 
probably not work related.  The veteran was placed on a 
limited duty for work.

An outpatient treatment report dated in May 1994 is of 
record.  This report indicates that the veteran continued to 
complain of back pain, and that he felt he was unable to 
work.  The veteran complained of intense back pain over the 
lumbosacral area with some radiation into the buttocks, with 
some occasional radiation down the legs.  No definite motor 
or sensory changes were noted.  The veteran reported that 
none of his medication had helped with the pain.  Upon 
examination, the veteran was noted to not appear to be in any 
acute distress at rest.  The veteran had palpably tender 
bilateral lumbosacral areas with a lot of voluntary guarding.  
He could only be flexed to about 15 degrees due to severe 
voluntary guarding of the spine, and would not let his back 
be extended due to pain and voluntary guarding.  The veteran 
had 30 degrees of flexion on either side of lateral bending.  
The veteran had a negative straight leg raising on either 
side, +2 deep tendon reflexes (DTRs), and normal motor and 
sensory examinations.  The magnetic resonance imaging (MRI) 
was interpreted as showing 1st degree spondylolisthesis.  The 
assessment was of 1st degree spondylolisthesis and chronic 
low back pain.  According to the examiner, the veteran was 
told that there are many people with his findings on MRI that 
feel fine and are capable of work.  The veteran was 
instructed to attend physical therapy three times a week, for 
four weeks.  He was further instructed to continue off work 
until he was re-checked in two weeks.

The veteran was seen again in later May 1994.  The veteran 
reported that he continued to have low back discomfort and 
stiffness, although his physical therapy sessions seemed to 
have helped him.  Upon examination, the veteran was found to 
be very stiff, with decreased range of motion, with flexion 
to about 30-45 degrees, with full extension.  The veteran had 
good lateral bending, decreased twisting, positive straight 
leg raising on the left side after 45 degrees, +2 DTRs, 
normal motor and sensory examination.  The veteran was 
palpably tender over the lumbosacral spine area bilaterally, 
with some paraspinous spasm.  The veteran was diagnosed with 
persistent low back pain with first-degree spondylolisthesis 
slightly better since the last visit.  The veteran was 
advised to continue physical therapy and was given a note to 
return to work.

The veteran received another VA examination in August 1994.  
The results of that examination indicate that the veteran 
reported that he was diagnosed recently with a 
pseudoarthritis at the L5/S1 level.  The veteran reported 
that he was not currently on any medication.  He complained 
of burning that traveled down the outside of both legs down 
to the ankles, as well as pain primarily down the left lower 
extremity.  The veteran indicated that he could only walk 
about 100 yards before he would get weak.  He had pain with 
both flexion and extension, as well as rotation, and appeared 
to be worse in extension.  The veteran was noted to walk with 
an antalgic gate primarily on the left.  He appeared to have 
normal paraspinal musculature.  He did not appear to have any 
atrophic musculature of the paraspinal muscles.  He did have 
some tenderness along the left lumbar and left sacro-iliac 
area, but he did not have true buttock or sciatic pain with 
palpation.  He forwardly flexed to 10 degrees before having 
pain and had an extension of 10 degrees with pain.  Lateral 
flexion to the right was 10 degrees, with lateral flexion to 
the left of 15 degrees, and rotation 10 degrees bilaterally, 
limited by pain.  His strength in both extremities appeared 
to be normal, although he appeared to be minimally weak 
secondarily to pain from his back.  Deep tendon reflexes were 
+2 bilaterally with downgoing toes.  He had some hypesthesias 
on the left L4/L5 and L5/S1 dermatomal distribution.  He had 
a negative straight leg raise and negative posterior root 
bilaterally.  He had no other objective findings.  The 
examiner's impression was of Grade I spondylolisthesis at 
L5/S1, with bilateral spondylolysis; traumatic arthritis of 
the lumbar spine; status post anterior spinal fusion now with 
reported pseudoarthrosis; and left lumbar radiculopathy.

Two consultation letters dated July 1994 are of record.  
Those letters indicate that the veteran's MRI showed a 
pseudoarthrosis at L5-S1, but no frank canal compromise.  He 
had no large herniated discs.  The examiner felt that the 
veteran could go back to work, provided he had a permanent 25 
pound weight lifting restriction.

The veteran received another VA examination in July 1997.  
The veteran reported that, since service, he has been having 
constant chronic low back pain, which is aggravated by 
weather change with dampness and coldness, and also prolonged 
sitting and standing, and also limitation of physical 
activities such as being unable to bend over at all.  He 
reported always using both knees to perform bending activity.  
He also reported not being able to do any more heavy lifting.  
He could only drive for about 30 miles before he would have 
to stop.  He reported frequent radiating pain down both lower 
extremities, but mostly on the left side, with numbness over 
the lateral aspect of the left thigh and leg.  He wore two 
back braces, one plastic with shoulder harnesses, and one 
flexible one.  He was currently working as a painter, taking 
frequent breaks.

Upon examination, he was ambulatory with difficulty in 
changing his posture with guarding and slowly moving during 
examination.  There was localized tenderness over the 
lumbosacral region with no significant abnormality.  The 
veteran was negative in sciatic notch tenderness.  
Measurement in painless active motion of the lumbar spine 
responded as 0-15 degrees in forward flexion; 0-5 degrees in 
backward extension, 0-10 degrees in lateral flexion to the 
right side, and 0-15 degrees to the left side.  There was 
some muscle flabbiness in calf muscles on the left side, and 
4/5 in grade of muscle strength in the lower extremity, 
mostly distally.  There was 5/5 in grade of muscle strength 
proximally and right lower extremity.  Deep tendon reflexes 
were unremarkable except slightly decreased in left ankle 
jerk.  Sensation to pinprick stimuli test responded as 
decreased L5/S1 dermatone distribution on the left side and 
also slightly diffuse diminished left lower extremity, but 
joint position sensation and vibration sensation were 
preserved in both lower extremities.  Straight leg raising 
test responded with eliciting low back pain at 25 degrees on 
the right side, and 20 degrees in the left side.  X-rays 
taken at that time showed no significant abnormality.

The veteran was scheduled for further examination, in April 
and August 2000, but failed to report for those examinations.

Analysis

VA's duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  Regulations provide that 
veterans have an obligation to report for VA examinations and 
reexaminations which are scheduled in connection with their 
claim, and if a veteran, without good cause, fails to report 
for such examination, an increased rating claim is to be 
denied.  38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 
10 Vet.App. 396 (1997).

In April 2000, the veteran was scheduled for a VA examination 
to determine the current severity of his service-connected 
low back disorder.  He failed to report to the scheduled 
examination.  The veteran was mailed a supplemental statement 
of the case (SSOC) in July 2000.  In this SSOC, the veteran 
was notified of the regulatory provision 38 C.F.R. § 3.655.  
After the veteran was mailed the July 2000 SSOC, the RO 
realized that the veteran's mailing address had changed.  The 
RO mailed notice of an August 2000 scheduled VA examination 
to the correct address.  The veteran once again failed to 
report to the examination.  In October 2000, the veteran was 
issued another SSOC which also cited 38 C.F.R. § 3.655.  Even 
after receiving notice of 38 C.F.R. § 3.655, the veteran has 
provided no good cause for his failure to report to VA 
examinations.  This alone serves as a basis to deny his 
claim.  Id.  The Board will, nonetheless, adjudicate the 
merits of his claim.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

The veteran claims that his service-connected low back 
disorder is more disabling than reflected in the 40 percent 
rating currently assigned.  The Board observes that a higher 
rating is not in order under the rating criteria pertaining 
to limitation of motion of the lumbar spine (38 C.F.R. § 
4.71a, Diagnostic Code 5292) or lumbosacral strain (38 C.F.R. 
§ 4.71a, Diagnostic Code 5295), as the maximum rating under 
these diagnostic codes (assigned when there is severe lumbar 
spine limitation of motion or severe lumbosacral strain) is 
40 percent.

The veteran's service-connected low back disability involves 
neurological complaints.  Consequently, his service-connected 
back disorder may be rated by analogy under 38 C.F.R. § 
4.71a, Code 5293, intervertebral disc syndrome.  See 
38 C.F.R. § 4.20.  Under this code, severe intervertebral 
disc syndrome, with recurring attacks and intermittent relief 
warrants a 40 percent evaluation.  A 60 percent rating is the 
maximum rating for intervertebral disc syndrome, and is 
warranted when it is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The determinative issue in the instant case is whether the 
veteran's neurological symptomatology is pronounced or 
whether it is severe.  A review of the medical evidence shows 
that his condition does not meet the criteria for the next 
higher rating of 60 percent under Code 5293 as his symptoms 
are not pronounced.  In this regard, the Board notes that 
medical reports from 1993 to 1997 show that the veteran has 
limitation of motion of the lumbar spine, has complaints of 
low back pain which radiates into his lower extremities and 
at times he has muscle spasms of the back; however, the 
objective neurological findings are insufficient to support a 
60 percent rating.  While reports in 1993 and 1994 show 
occasions where the veteran had some hypesthesia at L4/L5 and 
L5/S1, had positive bilateral straight leg raises which 
ranged between 15 to 45 degrees, had decreased pinprick and 
sensation in the lower extremity, and had pain over the 
sciatic area on palpation, reports during 1993 and 1994 also 
reveal neurological findings which are either minimal or 
normal.  For instance, during this time, reports show that 
the veteran's bilateral deep tendon reflexes were primarily 
2+ in the knees and ankle, he had no bowel or bladder 
changes, and he had normal strength of his extremities.  
Additionally, the reports in 1993 and 1994 show that the 
veteran had occasions where he had negative bilateral 
straight leg raising tests and normal motor and sensory 
examinations.  Moreover, it was reported that the veteran had 
no true buttock or sciatic pain with palpation of the back.  
These minimal or normal neurologic findings on examinations 
are supported by the MRI study conducted in 1994.  The MRI 
study of the back showed no frank canal compromise and no 
large herniated discs.  When examined in May 1994, the 
physician noted that many people with the veteran's finding 
on MRI study feel fine and are capable of working.  

The minimal or normal neurological findings are further 
demonstrated on July 1997 VA examination.  During this 
examination, the veteran's deep tendon reflexes were 
unremarkable, except that the reflexes were slightly 
decreased in the left ankle jerk.  Muscle strength of the 
right lower extremity was 4/5 and 5/5 on the right.  His 
joint position and vibration sensation were preserved in both 
lower extremities.  The veteran was however noted to have 
decreased sensation to pinprick over L5/S1 dermatone 
distribution on the left side.  Straight leg raising was 25 
degrees on the right and 20 degrees on the left.  X-ray 
studies in July 1997 showed no significant abnormality.

As demonstrated above, the evidence does not show pronounced 
(60 percent) intervertebral disc symptoms as described in 
Code 5293.  There is no objective evidence of record showing 
that the veteran persistently experiences symptomatology such 
as sciatic neuropathy or diminished reflexes associated with 
disc disease.  While the medical records show, at times, 
muscle spasms of the lumbar spine and complaints of radiating 
pain in the lower extremity, persistent pronounced 
neurological findings compatible with sciatic neuropathy is 
not demonstrated.  The record shows that at times, the 
veteran had decreased sensations, weakness, and positive 
bilateral straight leg test, and there were times when his 
sensory examinations were normal, he had no weakness, and 
straight leg testing was negative.  Likewise, the veteran's 
deep tendon reflexes were diminished on occasions and 
occasions it was normal or close to normal.  These 
inconsistent findings fails to demonstrate persistent 
pronounced neurological findings compatible with sciatic 
neuropathy.  Moreover, it is interesting to note that on his 
last VA examination in 1997, the veteran reported working as 
a painter.  If he had pronounced intervertebral disc 
symptomatology, he would most likely not be able to perform 
the bending, lifting, stretching and possible climbing 
required of a painter, even taking into consideration 
frequent breaks.  The evidence tends to go against a finding 
that the veteran's service connected back disorder is 
consistent with pronounced intervertebral disc syndrome.

The Board observes that the medical evidence suggest that in 
April 1994 and May 1994, the veteran was having a flare-up of 
his service-connected back disorder.  During this time, he 
complained of pain, weakness, and limitation of motion of the 
back.  His treatment involved physical therapy and he was 
given medication.  His condition improved with treatment.  In 
April 1994, the examiner stated that the veteran had a 
history of someone who was inflamed with spondylolisthesis 
and would have pain a couple of times a year, which got 
better when the inflammation went away.  The Board observes 
that even when the veteran's neurological symptoms is at its 
worse, i.e., during flare-ups (See April and May 1994 
reports), including associated limitation of motion and 
weakness, his neurological findings are not shown to be more 
than severe in degree, with recurring attacks and 
intermittent relief, and such supports no more than a 40 
percent rating under Code 5293.  38 C.F.R. §§ 4.40, 4.45; 
VAOPGCPREC 36-97. 

A higher rating of 50 percent is permitted if there is 
ankylosis of the lumbar spine in an unfavorable position.  38 
C.F.R. § 4.71a, Code 5289.  In this case, the medical 
evidence shows that the veteran's lumbar spine has been noted 
to be limited in motion; however, the lumbar spine is not 
ankylosed (fixed in one position), let alone ankylosed in an 
unfavorable position.  Thus, a higher rating on such basis is 
not warranted.

Based on a comprehensive review of the record, the Board 
concludes that the preponderance of the evidence is against 
the claim for an increase in the 40 percent rating for 
postoperative residuals of a lumbosacral spine injury.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

